 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CIMARRON ROAD LLC,                                      Case No.: 2:21-cv-01158-APG-NJK

 4          Plaintiff                                   Order for Jurisdictional Discovery and
                                                        Deadline for Supplemental Response to
 5 v.                                                           Order to Show Cause

 6 GENSLER ARCHITECTURE DESIGN &
   PLANNING,
 7
        Defendant
 8

 9         Defendant Gensler Architecture Design & Planning removed this action from state court

10 on the basis of diversity jurisdiction. ECF No. 1. However, Gensler did not identify the

11 citizenship of plaintiff Cimarron Road LLC’s members. See Johnson v. Columbia Properties

12 Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is a citizen of every

13 state of which its owners/members are citizens”). Because I could not determine whether

14 complete diversity exists, I ordered Gensler to show cause why is action should not be remanded.

15 ECF No. 8. Gensler responded that it has pursued all publicly available information but is

16 unable to confirm complete diversity of citizenship, and that Cimarron Road would not disclose

17 its citizenship when asked. ECF No. 14.

18         I ORDER that the parties shall have until September 9, 2021 to conduct jurisdictional

19 discovery. Gensler shall file a supplemental response to the order to show cause by September

20 24, 2021. If Gensler does not file a response by that date, this case will be remanded.

21         DATED this 9th day of July, 2021.

22
                                                        ANDREW P. GORDON
23                                                      UNITED STATES DISTRICT JUDGE
